2016 IL 120729



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS



                                   (Docket No. 120729)

        THE PEOPLE OF THE STATE OF ILLINOIS ex rel. ANITA ALVAREZ,
         Petitioner, v. HONORABLE CAROL M. HOWARD et al., Respondents.


                             Opinion filed December 1, 2016.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Kilbride, Garman, Burke, and
     Theis concurred in the judgment and opinion.



                                        OPINION

¶1       Petitioner, Anita Alvarez, State’s Attorney of Cook County, seeks a writ of
     mandamus or prohibition against respondent, the Honorable Carol M. Howard,
     judge of the circuit court of Cook County. See Ill. Const. 1970, art. VI, § 4(a).
     Following a statutory amendment that raised the automatic transfer age for
     juveniles, defendant, Luis Montano, moved to send his pending criminal case to
     juvenile court for a discretionary transfer hearing. Respondent granted the motion.
     The State now seeks a writ of mandamus or prohibition directing respondent to
     rescind her order. We hold that respondent’s order was in conformance with the
     law, and we therefore decline to award the State a writ of mandamus or prohibition.


¶2                                   BACKGROUND

¶3       On June 13, 2013, a grand jury indicted defendant, Luis Montano, for 29 counts
     of first degree murder, arising out of the shooting death of Eugenio Solano, and 4
     counts of attempted murder and 1 count of aggravated battery, arising out of the
     shooting of Raul Maza. The offenses were alleged to have occurred on March 29,
     2013.

¶4       Defendant was born on September 4, 1997, and was 15 years old at the time of
     the offenses. The charges against defendant were brought in criminal court,
     pursuant to the version of section 5-130 of the Juvenile Court Act in effect at the
     time:

            “§ 5-130. Excluded jurisdiction.

            (1)(a) The definition of delinquent minor under Section 5-120 of this
        Article shall not apply to any minor who at the time of an offense was at least 15
        years of age and who is charged with: (i) first degree murder, (ii) aggravated
        criminal sexual assault, (iii) aggravated battery with a firearm as described in
        Section 12-4.2 or subdivision (e)(1), (e)(2), (e)(3), or (e)(4) of Section 12-3.05
        where the minor personally discharged a firearm as defined in Section 2-15.5 of
        the Criminal Code of 1961 or the Criminal Code of 2012, (iv) armed robbery
        when the armed robbery was committed with a firearm, or (v) aggravated
        vehicular hijacking when the hijacking was committed with a firearm.

           These charges and all other charges arising out of the same incident shall be
        prosecuted under the criminal laws of this State.” 705 ILCS 405/5-130 (West
        2014).

¶5       While the charges against defendant were pending in criminal court, the
     legislature amended section 5-130(1)(a). Public Act 99-258 was approved by the
     Governor on August 4, 2015, and went into effect on January 1, 2016. Pub. Act
     99-258 (eff. Jan. 1, 2016). Among the changes that Public Act 99-258 made was to




                                            -2-
     raise the age for automatic adult prosecution for the enumerated offenses from 15 to
     16 and to reduce the number of offenses that qualify for automatic transfer by
     eliminating subsections (iv) and (v). On February 8, 2016, defendant filed a
     “Motion to Transfer to Juvenile Court for Transfer Hearing,” alleging that the
     recent amendment removed criminal court jurisdiction over the case because
     defendant had been 15 years old when the offenses occurred. Defendant argued that
     the change to the statute was a purely procedural one that should be applied
     retroactively to pending cases and that the legislature had not included a savings
     clause preserving criminal jurisdiction over pending cases.

¶6        The State filed a response, arguing that because the implementation of Public
     Act 99-258 was delayed until January 1, 2016, it is presumed to have a prospective
     effect. The State based its argument on the approach set forth by the United States
     Supreme Court in Landgraf v. USI Film Products, 511 U.S. 244 (1994), and
     adopted by this court in Commonwealth Edison Co. v. Will County Collector, 196
     Ill. 2d 27 (2001). According to the State, the legislature indicated the temporal
     reach of the statute by delaying its implementation date, and therefore it cannot be
     applied retroactively.

¶7       Following a hearing, respondent granted defendant’s motion and transferred the
     cause to juvenile court. The court noted that the legislature had not included a
     savings clause for the amendment to section 5-130, which was significant because
     the legislature had included savings clauses for other provisions of the Juvenile
     Court Act amended by the same public act. For example an amendment to the
     discretionary transfer section of the Juvenile Court Act of 1987 (705 ILCS
     405/5-805 (West 2014)) provided that, “[t]he changes made to this Section by this
     amendatory Act of the 99th General Assembly apply to a minor who has been taken
     into custody on or after the effective date of this amendatory Act of the 99th
     General Assembly.” Pub. Act 99-258 (eff. Jan. 1, 2016). The court further noted
     that the General Assembly had provided a savings clause for previous amendments
     to section 5-130 (see Pub. Act 94-574 (eff. Aug. 12, 2005); Pub. Act 98-61 (eff.
     Jan. 1, 2014)) and that this court had relied on another savings clause in Public Act
     98-61 to hold that an amendment to section 5-120 of the Juvenile Court Act (705
     ILCS 405/5-120 (West 2014)) was prospective only. See People v. Richardson,
     2015 IL 118255. The court then applied the Landgraf test for retroactivity and
     determined that the amendment to section 5-130 applies to pending cases. The




                                             -3-
       court explained that, because the legislature had not indicated the temporal reach of
       the amendment, the temporal reach was determined by reference to section 4 of the
       Statute on Statutes. See 5 ILCS 70/4 (West 2014). Section 4 has been interpreted to
       mean that substantive amendments are prospective only, while procedural ones are
       retroactive. See People v. Glisson, 202 Ill. 2d 499, 507 (2002). The court noted that
       this court held in People v. Patterson, 2014 IL 115102, that the juvenile transfer
       statute is purely procedural. Therefore, the amendment to section 5-130 was a
       procedural one that would apply retroactively. The court concluded that it no longer
       had jurisdiction over the case and ordered it transferred to juvenile court.

¶8         The State then moved to reconsider. The State first argued that respondent erred
       in finding that the court had lost jurisdiction over the case. The State pointed out
       that, pursuant to the Illinois Constitution, the circuit courts have original
       jurisdiction over all justiciable matters, except where the supreme court is vested
       with original jurisdiction. Ill. Const. 1970, art. VI, § 9. Thus, whether a person is
       tried in juvenile or criminal court is a matter of procedure rather than jurisdiction.
       See People v. P.H., 145 Ill. 2d 209, 222 (1991). The State further argued that the
       court erred in ruling that the absence of a savings clause is indicative of legislative
       intent and that the amendment’s delayed implementation date meant that it was to
       be applied prospectively only. Finally, the State contended that, although the
       statutory amendment was procedural, it could not be applied retroactively because
       it would have a “retroactive impact.”

¶9         Respondent denied the State’s motion but entered an order clarifying her
       previous order. Respondent agreed with the State that the circuit court is a unified
       court of jurisdiction. However, respondent explained that, by enacting the Juvenile
       Court Act, the legislature had exercised its power to change the law that governs
       which division of the circuit court has administrative responsibility for cases
       involving juveniles accused of violating the law. The court ruled that, for the
       reasons given in its previous order, the amendment applied retroactively and
       therefore defendant’s case belonged in juvenile court. Respondent transferred the
       case to juvenile court and explained that the State could then move the juvenile
       court to exercise its discretion to transfer the case back to criminal court.

¶ 10       The State then moved in this court for leave to file an original action for a writ
       of mandamus or prohibition, arguing that respondent’s order transferring the case




                                                -4-
       was without legal basis or authority. The State requested a writ of mandamus or
       prohibition directing respondent to rescind her transfer order. The State further
       asked that, if all of the normal requirements for mandamus or prohibition had not
       been met, then this court should address the issue under its supervisory authority.
       This court granted the State leave to file its petition.


¶ 11                                        ANALYSIS

¶ 12       This court has discretionary original jurisdiction to hear mandamus cases. Ill.
       Const. 1970, art. VI, § 4(a). Mandamus is an extraordinary remedy used to compel
       a public official to perform a purely ministerial duty where no exercise of discretion
       is involved. People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 192-93 (2009). A
       writ of mandamus will be awarded only if the petitioner establishes a clear right to
       the relief requested, a clear duty of the public official to act, and clear authority in
       the public official to comply with the writ. Although mandamus generally provides
       affirmative rather than prohibitory relief, the writ can be used to compel the
       undoing of an act. Id. at 193.

¶ 13        A writ of prohibition may be used to “ ‘prevent a judge from acting where he
       has no jurisdiction to act or to prevent a judicial act [that] is beyond the scope of a
       judge’s legitimate jurisdictional authority.’ ” People ex rel. Foreman v. Nash, 118
       Ill. 2d 90, 97 (1987) (quoting Daley v. Hett, 113 Ill. 2d 75, 80 (1986)). Four
       requirements must be met for a writ of prohibition to be issued: (1) the action to be
       prohibited must be judicial or quasi-judicial, (2) the writ must be issued against a
       court of inferior jurisdiction, (3) the action to be prohibited must be outside either
       the inferior court’s jurisdiction or its legitimate authority, and (4) the petitioner
       must lack any other adequate remedy. People ex rel. Devine v. Stralka, 226 Ill. 2d
       445, 450 (2007).

¶ 14       Before addressing the merits of the State’s argument, we address respondent’s
       argument that the State may not seek mandamus or prohibition because it had a
       right to appeal the order transferring the case to juvenile court. Respondent notes
       that original actions for mandamus or prohibition may not be used to circumvent
       the normal appellate process. See Zaabel v. Konetski, 209 Ill. 2d 127, 132 (2004);
       Nash, 118 Ill. 2d at 97. According to respondent, the trial court’s order transferring
       the case to juvenile court was appealable by the State under Illinois Supreme Court



                                                -5-
       Rule 604(a)(1) (eff. Mar. 8, 2016) because it had the substantive effect of
       dismissing the indictments against defendant. Thus, because the State failed to
       avail itself of this avenue of relief, it cannot now seek mandamus or prohibition.
       We disagree.

¶ 15       Pursuant to Rule 604(a), the State may appeal any order that has the substantive
       effect of dismissing a charge, and the dismissal does not have to be on one of the
       grounds listed in section 114-1 of the Code of Criminal Procedure of 1963 (725
       ILCS 5/114-1 (West 2014)). People v. Love, 39 Ill. 2d 436, 439-40 (1968). Thus,
       the relevant question here is whether the trial court’s transfer order had the
       substantive effect of dismissing the charges against defendant. The specific relief
       defendant requested was to have his case sent to juvenile court for a discretionary
       transfer hearing. The order that respondent entered transferred the case to juvenile
       court for further proceedings. When a court transfers a case between juvenile and
       criminal courts, the only question being decided is which forum will determine
       whether the defendant is guilty of the crimes charged. People v. Taylor, 76 Ill. 2d
       289, 302 (1979). Here, rather than dismiss the charges against defendant, the
       substantive effect of the court’s order was potentially to change the forum that will
       adjudicate the charges against him.

¶ 16        Moreover, even when a court’s order actually dismisses a charge against a
       defendant, this court has held that the order is not appealable where the court’s
       order specifically contemplates further action. Thus, in People v. Heddins, 66 Ill.
       2d 404, 406 (1977), this court held that an order dismissing an indictment was not
       appealable under Rule 604(a)(1) when the order specifically held defendant to bail
       pending further proceedings in the cause. Similarly, in People v. Scholin, 62 Ill. 2d
       372, 373 (1975), this court held that a dismissal order was not appealable under
       Rule 604(a) where the order held defendant to bail and granted the State five days
       to file an amended information. Here, the court’s order clearly contemplated further
       proceedings in the cause. The order merely transferred the case to another forum,
       and defendant anticipated that once the cause was in juvenile court, the State would
       move for a discretionary transfer back to criminal court. Defendant’s motion even
       asked the court to send the case to juvenile court for a discretionary transfer
       hearing.




                                               -6-
¶ 17       Admittedly, this court has held that an order denying a motion for a
       discretionary transfer from juvenile court to criminal court is appealable by the
       State. People v. Martin, 67 Ill. 2d 462 (1977). Nevertheless, the concerns that
       caused us to hold that such orders are appealable are not present in this situation. In
       Martin, we held that an order denying a transfer from juvenile court to criminal
       court was appealable because “the substantive effect of the trial court’s action ***
       was the dismissal of any future indictment” on the charge. (Emphasis added.) Id. at
       465. We further noted that an order granting a transfer from juvenile court to
       criminal court was appealable by the juvenile upon conviction (id. at 465-66) and
       explained that an order denying such a motion “ought not to be totally immunized
       from review” (id. at 466). Here, unlike in Martin, the effect of the trial court’s order
       was not the dismissal of any future indictment in criminal court. In fact, both sides
       anticipate that the State will move for a discretionary transfer back to criminal
       court. If the State loses that motion, the order would be appealable under Martin.
       Thus, we reject respondent’s argument that the State could have appealed the trial
       court’s transfer order, and therefore there is no procedural impediment to the State
       seeking a writ of mandamus or prohibition.

¶ 18       We turn now to the merits of the State’s argument. The State contends that
       respondent’s order transferring the case to juvenile court was not authorized by law
       because the statutory amendment changing the automatic transfer age from 15 to 16
       applies prospectively only. Respondent and defendant disagree, contending that a
       straightforward application of this court’s retroactivity jurisprudence shows that
       the amendment applies retroactively to pending cases. The parties generally agree
       as to the governing principles, but they disagree over how they should be applied to
       this particular statutory amendment.

¶ 19       In Commonwealth Edison, 196 Ill. 2d at 36-39, this court adopted the United
       States Supreme Court’s retroactivity analysis set forth in Landgraf, 511 U.S. 244.
       Under this two-part approach, the first question is whether the legislature has
       clearly indicated the temporal reach of the amended statute. Commonwealth
       Edison, 196 Ill. 2d at 38. If so, then that expression of legislative intent must be
       given effect, absent a constitutional prohibition. Id. If not, then the court proceeds
       to step two and determines whether the statute would have a retroactive impact. A
       statute has a retroactive impact if it “ ‘would impair rights a party possessed when
       he acted, increase a party’s liability for past conduct, or impose new duties with




                                                -7-
       respect to transactions already completed.’ ” Id. (quoting Landgraf, 511 U.S. at
       280). If there is no retroactive impact, the statutory amendment may be applied
       retroactively; if there is a retroactive impact, the court presumes that the legislature
       intended the amendment to be prospective only. Id.

¶ 20        We later clarified, however, that because of the existence of section 4 of the
       Statute on Statutes (5 ILCS 70/4 (West 2014)), application of the Landgraf test in
       Illinois would “prove uneventful.” Caveney v. Bower, 207 Ill. 2d 82, 92 (2003).
       Section 4 is a general savings clause, which this court has interpreted as meaning
       that procedural changes to statutes will be applied retroactively, while substantive
       changes are prospective only. Glisson, 202 Ill. 2d at 506-07. Thus, as this court
       explained in Caveney, an Illinois court will never need to go beyond step one of the
       Landgraf test because the legislature has clearly set forth the temporal reach of
       every amended statute. Caveney, 207 Ill. 2d at 92, 94-95. If the temporal reach of
       the amendment is not set forth in the statutory amendment itself, then it is provided
       by default in section 4. Id. at 94.

¶ 21       Applying these principles to the facts of this case, we consider first whether the
       legislature has clearly indicated the temporal reach of the statutory amendment
       changing the automatic transfer age from 15 to 16. As we noted above, the
       legislature did not include a savings clause with respect to this statutory change.
       The legislature did include a savings clause for other portions of Public Act 99-258,
       but it did not do so with respect to the amendments to section 5-130. Thus, there is
       nothing in the text of the amendment itself that indicates the statute’s temporal
       reach.

¶ 22       The State, however, claims that the legislature indicated that the temporal reach
       of the amendment is prospective because the legislature delayed the amendment’s
       implementation date. The amendment was passed by the legislature in May 2015,
       but it did not become effective until January 1, 2016. This court has held that the
       delaying of a statute’s implementation date can be considered evidence that the
       legislature intended prospective application. See, e.g., General Motors Corp. v.
       Pappas, 242 Ill. 2d 163, 186-88 (2011); People v. Brown, 225 Ill. 2d 188, 201
       (2007). Those cases, however, were ones in which the legislature expressly delayed
       the implementation of the statute in the text of the statutory amendment. See Pub.
       Act 94-558 (eff. Jan. 1, 2006) (General Motors); Pub. Act 90-590 (eff. Jan. 1, 1999)




                                                -8-
       (Brown). By contrast, the amendment at issue here was delayed by operation of
       section 1(a) of the Effective Date of Laws Act (Effective Date Act) (5 ILCS 75/1(a)
       (West 2014)), which provides that, “[a] bill passed prior to June 1 of a calendar year
       that does not provide for an effective date in the terms of the bill shall become
       effective on January 1 of the following year, or upon its becoming a law, whichever
       is later.”1 The Effective Date Act implements the constitutional directive that the
       General Assembly provide a uniform effective date for laws passed prior to June 1
       of a calendar year. See Ill. Const. 1970, art. IV, § 10. The Effective Date Act helps
       to ensure that parties have sufficient opportunity to conform their conduct to the
       law (see Mulligan v. Joliet Regional Port District, 123 Ill. 2d 303, 315 (1988)), and
       it “alleviate[s] confusion when the Governor’s action on a bill occurs subsequent to
       the specified effective date contained therein” (People ex rel. American Federation
       of State, County & Municipal Employees v. Walker, 61 Ill. 2d 112, 118 (1975)).

¶ 23       Using the Effective Date Act in the manner the State suggests would be
       inconsistent with this court’s retroactivity jurisprudence, and it would create a
       conflict between the Effective Date Act and section 4 of the Statute on Statutes. As
       respondent notes, under Brown and Pappas, a statute that has an express delayed
       implementation date but is otherwise silent as to temporal reach will be applied
       prospectively. Under the State’s position, when an amendment is silent as to both
       temporal reach and effective date, the amendment would still be applied
       prospectively, regardless of whether it is substantive or procedural. Our case law
       teaches, however, that when a statute is silent as to temporal reach, section 4 of the
       Statute on Statutes supplies the default rule and procedural changes are applied
       retroactively. There is no support in this court’s jurisprudence for the proposition
       that the Effective Date Act trumps section 4 of the Statute on Statutes.



           1
             The rule for bills passed after May 31 is: “A bill passed after May 31 of a calendar
       year shall become effective on June 1 of the next calendar year unless the General
       Assembly by a vote of three-fifths of the members elected to each house provides for an
       earlier effective date in the terms of the bill or unless the General Assembly provides for a
       later effective date in the terms of the bill; provided that if the effective date provided in the
       terms of the bill is prior to the date the bill becomes a law then the date the bill becomes a
       law shall be the effective date.” 5 ILCS 75/2 (West 2014). See also Ill. Const. 1970, art. IV,
       § 10.




                                                     -9-
¶ 24       The State tries to draw support from Commonwealth Edison. In that case, the
       statutory amendment had a delayed implementation date due to the Effective Date
       Act. See Pub. Act 88-545 (eff. Jan. 1, 1995). The appellant argued that the delayed
       implementation meant that the General Assembly intended the amendment to be
       prospective only. Commonwealth Edison, 196 Ill. 2d at 41-42. This court rejected
       that argument because the legislature specifically said in the text of the amendment
       that it applied to “all cases pending on or after the effective date of this amendatory
       Act of 1994.” Id. at 42. This court explained that specific language as to the
       statute’s temporal reach would trump a general presumption of prospectivity
       arising from a delayed implementation date. Id.

¶ 25       We decline to give this passage in Commonwealth Edison the significance that
       the State reads into it. The court never even mentioned the Effective Date Act. The
       court merely noted the appellant’s argument that delayed implementation dates are
       evidence that the legislature intended prospective application and then held that any
       such presumption was irrelevant in the face of specific statutory language
       indicating retroactive application. There was no need for the court to consider
       whether an effective date that was delayed by operation of the Effective Date Act
       would raise the same presumption as one that was expressly delayed, as that
       presumption did not arise at all in the case. Further, this court has clearly stated that
       every time a statute has been amended, the legislature will have clearly set forth its
       temporal reach in one of two places: “either expressly in the new legislative
       enactment or by default in section 4 of the Statute on Statutes.” (Emphasis added.)
       Doe A. v. Diocese of Dallas, 234 Ill. 2d 393, 406 (2009); see also Allegis Realty
       Investors v. Novak, 223 Ill. 2d 318, 332 (2006); Caveney, 207 Ill. 2d at 95. If the
       temporal reach is not set forth in the legislative enactment itself, the default is the
       Statute on Statutes, not the Effective Date Act. The State claims that the Effective
       Date Act “clearly shows a legislative preference that all of its laws operate
       prospectively only, unless specifically mandated to apply retroactively.” The
       problem with that position is that the legislature specifically enacted section 4 of
       the Statute on Statutes to provide how it wanted statutory amendments and repeals
       to be applied, and we must follow the legislature’s wishes, unless doing so would
       interfere with a constitutional right. Commonwealth Edison, 196 Ill. 2d at 38.
       Unlike the Effective Date Act, section 4 speaks directly to the temporal reach of
       statutory amendments and repeals.




                                                - 10 -
¶ 26       Moreover, in a case in which this court did discuss the fact that a procedural
       statutory amendment had been delayed by the Effective Date Act, the court still
       held that it applied retroactively. People v. Bates, 124 Ill. 2d 81 (1988). In that case,
       the legislature shortened the time period for filing postconviction petitions from 20
       to 10 years. Id. at 83-84. Under the Effective Date Act, the amendment did not
       become effective until six months after its passage. Id. at 89. This court noted that
       statutes of limitation are procedural and that procedural amendments may be
       applied retroactively. Id. at 85. The court explained that the delayed
       implementation date gave people time to protect interests that may be affected by
       the amendment. Id. at 89. Thus, there is clearly nothing inconsistent with an
       amendment being applied retroactively even though its implementation is delayed
       by the Effective Date Act.

¶ 27       Finally, it is clear that the legislature itself does not view the Effective Date Act
       as determining the temporal reach of statutory amendments. As we noted above,
       the legislature included savings clauses with respect to some portions of Public Act
       99-258 but not with respect to others. This is clear evidence that the legislature
       intended only some of the amendments to be prospective only. If the State is right
       that operation of the Effective Date Act renders all of the amendments prospective
       only, then these savings clauses would have been wholly unnecessary and
       superfluous. The legislature would never have to include a savings clause for any
       statutory amendment that lacked an effective date. For all of the above reasons, we
       do not believe that the Effective Date Act may be used to determine the temporal
       reach of the statute.

¶ 28       Because the legislature did not set forth the amendment’s temporal reach in the
       amendment itself, we turn to section 4 of the Statute on Statutes. Under section 4,
       substantive amendments may not be applied retroactively, but “procedural law
       changes will apply to ongoing proceedings.” People v. Ziobro, 242 Ill. 2d 34, 46
       (2011). Here, both sides agree that the statutory amendment is procedural. This
       court held in Patterson, 2014 IL 115102, ¶ 104, that “[w]hether a defendant is tried
       in juvenile or criminal court is purely a matter of procedure.” Pursuant to section 4,
       the legislature has clearly indicated that this statutory amendment should apply
       retroactively. Under the Landgraf test, this court will respect the legislature’s
       wishes as to the temporal reach of the statute, unless doing so would offend the
       constitution. As this court explained in Commonwealth Edison, 196 Ill. 2d at 38, “if




                                                - 11 -
       the legislature has clearly indicated what the temporal reach of an amended statute
       should be, then, absent a constitutional prohibition, that expression of legislative
       intent must be given effect.” See also Ziobro, 242 Ill. 2d at 46; Allegis Realty
       Investors, 223 Ill. 2d at 333-34 (“where as here the legislature clearly intends for a
       statute to be applied retroactively, Landgraf and our decisions applying that case
       require that we honor the legislature’s intention unless doing so would contravene
       the constitution”). The State does not argue that applying the amendment
       retroactively would offend the constitution, and when asked about this at oral
       argument, counsel for the State agreed that he was not aware of any way in which
       retroactive application would offend the constitution. Counsel for the State denied
       that this was the relevant test, which is a difficult position to maintain, given that it
       is step one of the Landgraf approach. Because there is no constitutional
       impediment to retroactive application, the amendment applies to pending cases.

¶ 29       The State makes several other arguments against retroactive application of the
       amendment to section 5-130, but none withstand scrutiny. For instance, the State
       spends a significant portion of its argument discussing step two of the Landgraf
       test. But, as this court has made clear, “in light of section 4 [of the Statute on
       Statutes], Illinois courts need never go beyond the threshold step of the Landgraf
       test.” Doe A., 234 Ill. 2d at 406.

¶ 30       The State further argues that, even if procedural changes are retroactive under
       Section 4, that section mandates that such changes are applied to “the proceedings
       thereafter” and only “so far as practicable.” (Emphasis added.) 5 ILCS 70/4 (West
       2014). The State notes that defendant’s case has been pending in criminal court for
       three years and that the indictment was properly filed in criminal court under the
       law that existed at the time. According to the State, section 5-130 was fully
       complied with when the indictment was filed, and no further proceedings will take
       place under section 5-130. At oral argument, counsel for the State cited footnote 29
       of Landgraf, where the court stated:

               “Of course, the mere fact that a new rule is procedural does not mean that it
           applies to every pending case. A new rule concerning the filing of complaints
           would not govern an action in which the complaint had already been properly
           filed under the old regime, and the promulgation of a new rule of evidence
           would not require an appellate remand for a new trial. Our orders approving




                                                - 12 -
          amendments to federal procedural rules reflect the commonsense notion that
          the applicability of such provisions ordinarily depends on the posture of the
          particular case.” Landgraf, 511 U.S. at 275 n.29.

       The State contended that the Supreme Court’s statement about a new rule
       concerning the filing of complaints is the same situation that we have here.
       Similarly, the State relies on Brown, 225 Ill. 2d at 199-200, for the proposition that
       the mere existence of a newly enacted provision does not render the former
       provision invalid, nor does it render actions taken in reliance upon the former
       provision invalid.

¶ 31       As respondent points out, however, no one is contesting the propriety of
       anything that has happened so far in this case. The question is whether, given the
       amendment, defendant should continue to be prosecuted in criminal court. The
       answer is no, because he is no longer in the class of juveniles who are subject to
       automatic transfer. We note that the Supreme Court explicitly recognized in
       Landgraf that statutes that simply “change[ ] the tribunal that is to hear the case”
       are regularly applied to pending cases. (Internal quotation marks omitted.)
       Landgraf, 511 U.S. at 274.

¶ 32       The State further argues that, under section 4, procedural changes are applied
       retroactively only so far as is practicable and it is not practicable to transfer this
       case to juvenile court. The State points out that the case has been pending in
       criminal court for three years and that retroactive application would be so
       significantly disruptive as to be impracticable. “Practicable,” however, is not
       synonymous with “convenient.” Rather, it means “possible to practice or perform :
       capable of being put into practice, done, or accomplished : FEASIBLE.” Webster’s
       Third New International Dictionary 1780 (1993). See also Black’s Law Dictionary
       1291 (9th ed. 2009) (defining “practicable” as “reasonably capable of being
       accomplished; feasible); People ex rel. Williams v. Errant, 229 Ill. 56, 66-67
       (1907) (defining “practicable” as “ ‘that which may be done, practiced or
       accomplished; that which is performable, feasible, possible’ ” (quoting Streeter v.
       Streeter, 43 Ill. 155, 165 (1867))). Clearly, transferring this case to juvenile court
       for a transfer hearing is something that is feasible.

¶ 33      In response to the State’s contention that transferring a case that has been
       pending in criminal court for three years will be disruptive and inconvenient, we



                                               - 13 -
       would simply note that the legislature had it within its power to make the
       amendment prospective only. The legislature has given clear instructions as to how
       it wants its statutes applied, and it is not this court’s function to second-guess the
       legislature’s choices. Rather, under the Landgraf test, this court will respect the
       legislature’s choice, unless doing so would interfere with a party’s constitutional
       rights. The Landgraf test strikes the proper balance between the roles of the
       legislature and the courts. The State is unable to identify any way in which
       retroactive application will violate the constitution, and this is fatal to the State’s
       argument.


¶ 34                                       CONCLUSION

¶ 35       Respondent did not err in transferring defendant’s case from criminal court to
       juvenile court. Under the previous version of section 5-130, defendant’s case was
       automatically transferred to criminal court because he was 15 years old when the
       crimes occurred. The legislature changed the automatic transfer age from 15 to 16,
       and this amendment was retroactive under section 4 of the Statute on Statutes.
       Accordingly, defendant’s case belongs in juvenile court, unless and until it is
       transferred to criminal court pursuant to a discretionary transfer hearing. Because
       the circuit court’s transfer of the case was not even erroneous, let alone outside the
       court’s jurisdiction or its legitimate authority, there is no basis for this court to issue
       a writ of mandamus or prohibition.


¶ 36       Writ denied.




                                                 - 14 -